Title: From John Quincy Adams to William Smith Shaw, 27 January 1805
From: Adams, John Quincy
To: Shaw, William Smith



Washington. 27 January 1805

I have this morning received your favor of the 7th, and thank you for it; I should be glad to thank you more frequently than I have an opportunity to do for such favors. I cannot promise to write you often at much length, but I shall send you, as often as I can, documents which may be of use to you; and you will attribute to my continual occupations, from which I cannot now at least take upon myself to claim an exemption, that I do not write you with more prolixity.
I enclose you the answers to the queries of Mr. Thacher which you sent me some time since, and which I have obtained from Mr. Thurston, one of the senators from the State of Kentucky, a gentleman of the profession, in whose information on this subject I think the fullest reliance may be placed.
You will infer from the documents which I have sent, for you, that we are very busy upon affairs of a public nature, and from the frequency of our closed-door deliberations you will see that matter for secret debate is not wanting. I suppose you will see in the newspapers the controversy which has arisen between our Executive and the Spanish Minister. I have, however, not seen the publication myself. Mr. S. H. Smith does not think proper to give it to his readers.
I shall send you immediately after the close of this month, my thermometrical register, in such a comparative view, that if you have kept a similar record at Boston, you can show in one view a parallel between the temperature of the two climates at the same times; and it will make a good monthly page for the Anthology.
